UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                December 29, 2005

                                      Before

                    Hon. FRANK H. EASTERBROOK, Circuit Judge

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-1592
                                               Appeal from the United States
UNITED STATES OF AMERICA,                      District Court for the Northern
              Plaintiff-Appellee,              District of Illinois, Eastern Division.
    v.
                                               No. 01 CR 1036
LUIS C. ACOSTA,
             Defendant-Appellant.              Robert W. Gettleman, Judge.


                                    ORDER

      Luis Acosta pled guilty to conspiracy to import heroin into the United States,
using a communication facility in the commission of a felony, and distribution of a
controlled substance. The district court sentenced him to 168 months’ imprisonment,
the low end of the range recommended by the then-mandatory United States
Sentencing Guidelines, and five years of supervised release. Acosta appealed,
contending his sentence was improper under United States v. Booker, 125 S. Ct. 738
(2005). We reviewed his contention using the plain error standard of review. In
accordance with the procedure we announced in United States v. Paladino, 401 F.3d
471 (7th Cir. 2005), we ordered a limited remand on July 29, 2005 to ask the district
court whether it would have imposed the same sentence knowing the Guidelines were
advisory.

      The district court judge responded, “If I had known the Sentencing Guidelines
were advisory rather than mandatory, I cannot conclude that I would have imposed the
same sentence I imposed in this case.” As the government acknowledges, the district
No. 04-1592                                                                  Page 2

court’s response to our limited remand demonstrates that plain error has been shown.
As a result, we VACATE Acosta’s sentence and REMAND to the district court for
resentencing.